NUMBER 13-10-00102-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                     IN RE: LEOPOLDO LEAL


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                      Before Justices Yañez, Rodriguez, and Garza
                           Per Curiam Memorandum Opinion1


        Relator, Leopoldo Leal, filed a pro se petition for writ of mandamus in the foregoing

causes on March 3, 2010. We deny the petition for writ of mandamus.

        It is the relator's burden to provide this Court with a sufficient petition and record to

establish his right to mandamus relief. See generally TEX . R. APP. P. 52. Specifically, for

instance, the relator must file an appendix with the petition for writ of mandamus, and the

appendix must include, inter alia, a certified or sworn copy of any order complained of, or

any other document showing the matter complained of. See id. 52.3(k). The relator must

        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
also file a record including a “certified or sworn copy of every document that is material to

the relator's claim for relief and that was filed in any underlying proceeding,” and “a

properly authenticated transcript of any relevant testimony from any underlying proceeding,

including any exhibits offered in evidence, or a statement that no testimony was adduced

in connection with the matter complained.” See id. 52.7(a). Further, relator must file a

certification with the petition for the petition for writ of mandamus stating that every factual

statement in the petition is supported by competent evidence included in the appendix or

record. See id. 52.3(j). Finally, the petition for writ of mandamus must contain a “clear and

concise argument for the contentions made, with appropriate citations to authorities and

to the appendix or record.” See id. 52.3(h).

       In the instant case, relator has failed to meet these requirements and has thus failed

to provide this Court with a petition and record sufficient to establish his right to mandamus

relief. In fact, at the present time, the Court is unable to discern the nature of the relief

sought by relator. Accordingly, the petition for writ of mandamus is DENIED. See id.

52.8(a).



                                                           PER CURIAM




Delivered and filed
this 4th day of March, 2010.




                                               2